Citation Nr: 1531248	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder, and if so, whether service connection for a psychiatric disorder is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for disc bulge of the lumbar spine.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the cervical spine.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to September 1994 and from January 1995 to September 1996.  The character of service for his last period         of active service from January 1995 to September 1996 was under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2015 the Veteran testified at a Central Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

A claim for service connection for PTSD can encompass claims for service connection for other psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As there are other psychiatric diagnoses of record, the Board has accordingly characterized the issue as shown on the title page.

In an August 2013 rating decision, the RO granted service connection for tinnitus. Therefore, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A October 2008 rating decision denied the claims for service connection for PTSD, disc bulge of the lumbar spine, degenerative arthritis of the cervical spine, and bilateral hearing loss; the Veteran did not appeal the decision and it became final. 

2.  The additional evidence presented since the October 2008 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.

3.  Evidence received since the October 2008 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for disc bulge of the lumbar spine.

4.  Evidence received since the October 2008 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for degenerative arthritis of the cervical spine.

5.  Evidence received since the October 2008 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.
§ 3.156 (2014).

2.  New and material evidence has not been received to reopen the claim for service connection for disc bulge of the lumbar spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

3.  New and material evidence has not been received to reopen the claim for service connection for degenerative arthritis of the cervical spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(c) (2014).

4.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by a June 2011 letter.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, and post-service treatment records.  The Veteran was afforded a VA audiological examination in August 2013.  As new and material evidence has not been submitted to reopen the claims for service connection for cervical and lumbar spine disabilities, VA examinations or opinions are not required.  38 C.F.R. § 3.159(c)(4)(iii) (2014).  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a rating decision dated in October 2008, the RO denied the claim for service connection for PTSD because there was no evidence of an in service stressful incident and no evidence of a diagnosis of PTSD.  The claims for service connection for disc bulge of the lumbar spine and degenerative arthritis of the cervical spine were also denied based on the finding that there was no evidence that the claimed disabilities were incurred in service or were caused by service.  The claim for service connection for bilateral hearing loss was denied because there was no evidence showing hearing loss for VA purposes under 38 C.F.R. § 3.385.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that decision or submit new and material evidence within one year following notification of that decision.  Accordingly, the October 2008 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  


1. PTSD

The evidence of record when the claim for service connection for PTSD was last denied included the Veteran's service treatment records, service personnel records and VA outpatient treatment records.  The service records do not contain any complaints, history or findings pertaining to PTSD.  After service, VA outpatient treatment records starting after 2004 show treatment for multiple psychiatric disorders, along with the Veteran's report of feeling depressed due to the death      of his two years old son sometime during service in 1994.  

The evidence received since the prior final denial includes VA treatment records, and testimony from the Veteran asserting that he developed PTSD due to the death of his son during service.  At the April 2015 personal hearing, the Veteran reported that his son passed away on August 4, 1994.  A January 2012 psychological assessment report contained a diagnosis of PTSD associated with the death of the Veteran's son during service.  

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for PTSD   is reopened.


2. Disc bulge of the lumbar spine and degenerative arthritis of the cervical spine

The evidence of record at the time of the October 2008 rating decision included   the Veteran's service treatment records, service personnel records, VA outpatient treatment records, VA spine examination and statements from the Veteran asserting that his lumbar and cervical spine disabilities had onset in service.  The service treatment records showed that the Veteran was seen at the emergency room in October 1991 following a motor vehicle accident with complaints of sore neck     and lower back pain.  The assessment was neck strain secondary to motor vehicle accident.  In July 1994 he was seen for back pain following a fall.  He was treated for lumbar strain and mechanical lower back pain.  On separation examination in September 1994 the clinician noted a history of back pain in 1994 that resolved with conservative treatment.  The Veteran's spine was clinically evaluated as normal.  

Post-service VA treatment records after 2001 noted diagnoses and treatment for cervical and lumbar spine disabilities.  A September 2008 VA spine examination contained a diagnosis of chronic back pain with some mild degenerative arthritis of the cervical spine, and a minimal disc bulge in the lumbar spine, as well as scoliosis of the spine that was determined to be congenital in nature.  The examiner noted a history of multiple strains and injuries after his discharge from the military and in-service neck strain following motor vehicle accident in 1991 and lumbar strain in1994.  The examiner opined it was less likely as not that the Veteran's current upper and lower back conditions were caused by or aggravated by the upper and lower back conditions treated in service.

The evidence received since the prior final denial includes VA treatment records that show continued treatment for cervical and lumbar spine disabilities with a history significant for in-service and post-service injuries.  The VA treatment records, while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that the claimed cervical and lumbar spine disabilities were incurred in service or are otherwise related to his service.  

Also in the record are statements and testimony from the Veteran alleging that his lumbar and cervical spine disabilities had onset in service.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the October 2008 is not new and material, and the claims for service connection for disc bulge of the lumbar spine and degenerative arthritis of the cervical spine may not be reopened.


3.  Bilateral hearing loss

The evidence of record at the time of the October 2008 rating decision that     denied service connection for bilateral hearing loss included the Veteran's service treatment records, service personnel records, VA outpatient treatment records, and statements from the Veteran asserting that he suffered from hearing loss due to excessive noise exposure in service.  The service personnel records show that the Veteran served in the Navy as a boatswain mate.  The service treatment records contained no complaints, history or findings consistent with hearing loss and on separation from service in September 1994, audiometric findings recorded the puretone thresholds in decibels that did not rise to the level of hearing loss disability under 38 C.F.R. § 3.385 for either ear.  Post-service VA treatment records also failed to show a diagnosis of bilateral hearing loss for VA purposes.  

Evidence added to the record since the time of the last final decision includes VA treatment records and a VA hearing loss examination in August 2013, which noted the Veteran's report of military noise exposure which included noise from the shipyard needle guns, deck grinder's power tools and gunfire.  Audiometric testing failed to show a right or left ear hearing loss disability under 38 C.F.R. § 3.385.  The examiner determined that hearing loss was less likely as likely as not caused  by or a result of an event in military service because the Veteran had bilateral normal hearing for all tested pure tones at the time of his discharge in 1994.  The VA treatment records and VA examination report while new, are not material for purposes of reopening the claim because the report and VA treatment records do  not relate to the basis for the prior final denial - evidence of a current hearing loss disability under 38 C.F.R. § 3.385.  

Also in the record are statements and testimony from the Veteran alleging that his hearing loss is due to excessive noise exposure during service.  These assertions   are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the October 2008 denial is not new and material, and the claim for service connection for bilateral hearing loss may not be reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for posttraumatic stress disorder is reopened, and to this extent only the appeal is granted.

The claim for service connection for disc bulge lumbar spine is not reopened, and the appeal is denied.  

The claim for service connection for degenerative arthritis of the cervical spine is not reopened, and the appeal is denied.

The claim for service connection for bilateral hearing loss is not reopened, and the appeal is denied.

REMAND

Reopening the claim does not end the matter; rather, consideration of the claim    for service connection on the merits is required.  However, the Board finds that additional development is necessary before such consideration can occur.

The Veteran's service treatment records are negative for any complaints or   findings of any mental disorder, and the Veteran denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort on the September 1994 Report of Medical History.  The service personnel records show that the Veteran took leave from August 5, 1994 to August 18, 1994.  It does not appear that the death of the Veteran's son has been verified.  Such should be accomplished on remand.

After service, in connection with the Veteran's claims for VA benefits, the Veteran reported a diagnosis of PTSD due to the death of his son during service.  VA outpatient treatment records starting after 2004 show treatment for multiple psychiatric disorders, along with the Veteran's report of feeling depressed due to the death of his two years old son sometime during service in 1994.  A January 2012 psychological assessment report contained a diagnosis of PTSD associated to death of the Veteran's son during service.  The psychologist, however, noted that while the events described by the Veteran pertaining to his son's death, were tragic and heartbreaking, there was question, nonetheless, as to whether the reported stressor met the full requirement for Criterion A for PTSD.  It was also noted     that other diagnoses, such as adjustment disorder with depression, could be      more accurate.  As such, it is unclear whether the Veteran has a confirmed      PTSD diagnosis based on the diagnostic criteria and whether a current acquired psychiatric disorder is related to service.  

As the Veteran has not yet been afforded a VA mental health examination that addresses the relationship, if any, between service and the claimed psychiatric disorder, a VA examination with nexus opinion is necessary.  

Finally, relevant ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran provide a copy of his son's death certificate.  If he does not have such a document he may submit medical documents and/or funeral documents/bills pertaining to his son.  If he has no documentation to provide, ask the Veteran to provide additional specific information, to include the name of his son and the exact date and place of his death, such that a search of public records for a death certificate or other formal verification can be accomplished.  If sufficient information is provided, all efforts to verify the date of the child's death through official sources should be accomplished and fully documented in the claims file.

2.  Obtain updated VA treatment records and associate them with the claims file.

3.  If competent and credible evidence is submitted to verify that the Veteran's son passed away during his honorable period of active duty, schedule the Veteran for a VA PTSD examination to determine the nature of his current disability and to obtain an opinion as to whether any present acquired psychiatric disability, to include PTSD, is related to service.  The examiner must review the claims file in conjunction with the examination.     Any indicated evaluations, studies, and tests should be conducted.  Following review of the claims file and examination of the Veteran the examiner should identify all of the Veteran's psychiatric diagnoses. 

If PTSD is diagnosed, the examiner should identify the stressor upon which the diagnosis is based.  For any currently diagnosed psychiatric disorder (other than a personality disorder or PTSD), the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such disorder is etiologically related to the Veteran's military service from October 1990 to September 1994.  

A complete rationale should be provided for any opinion stated.

4.  Thereafter, readjudicate the claim on the merits.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


